COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-11-00298-CR


SAMSON M. BILLIOT                                                         APPELLANT

                                            V.

THE STATE OF TEXAS                                                                STATE


                                       ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------

      Samson      M.   Billiot   attempts    to     appeal   from   the   trial   court’s

denial of his motion for new trial. Because the order denying his motion for new

trial is not an appealable order, we dismiss the appeal for want of jurisdiction.

      No Texas statute authorizes a direct appeal from the denial of a motion for

new trial independently of the direct appeal from an underlying conviction. See

Tex. Code Crim. Proc. Ann. art. 44.02 (West 2006) (―A defendant in any criminal

      1
       See Tex. R. App. P. 47.4.
action has the right of appeal under the rules hereinafter prescribed . . . .‖)

(emphasis added); see also id. art. 11.07. We generally have jurisdiction to

consider an appeal by a criminal defendant only from a judgment of conviction.

See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no

pet.).

         On July 28, 2011, we sent Billiot a letter stating our concern that we may

not have jurisdiction over his appeal of the denial of his motion for new trial. We

notified him that the appeal may be dismissed unless, on or before August 8,

2011, he or any party filed a response showing grounds for continuing the

appeal.     See Tex. R. App. P. 44.3.      Billiot filed a pro se Appellate Brief in

response, but it does not show grounds for continuing the appeal. See Tex. R.

App. P. 21.4(a); In re R.V., Jr., 8 S.W.3d 692, 693–94 (Tex. App.—Fort Worth

1999, pet. denied).

         We hold that we lack jurisdiction over Billiot=s appeal of the denial of his

motion for new trial. Accordingly, we dismiss his appeal for lack of jurisdiction.

See Tex. R. App. P. 43.2(f).


                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 30, 2011




                                           2